Leventritt, J.
(concurring). I concur. The evidence does not sustain a finding that the plaintiff is doing business in this State. The phrase “ doing business in this State ” has been held to imply corporate continuity of conduct, “ such as might be evidenced by the investment of capital here, with the maintenance of an office for the transaction of its business, and those incidental circumstances which attest the corporate intent to avail itself of the privilege to carry on a business.” Penn. Collieries Co. v. McKeever, 183 N. Y. 98. In this case there is hot an evidentiary fact or circumstance indicative either of action or intent on the part of the plaintiff.
Erlanger, J., concurs.
Judgment reversed and new trial ordered, with costs to appellant to abide event.